973 So. 2d 625 (2008)
A.H. BLAKE, Appellant,
v.
MIAMI-DADE COUNTY, Florida, a county; and Carlos Alvarez, as Mayor of Miami-Dade County, Florida and as Supervisor of Registration for Miami-Dade County, Florida, Appellees.
No. 3D08-87.
District Court of Appeal of Florida, Third District.
January 24, 2008.
Rehearing Denied January 25, 2008.
Stanley H. Beck, Hallandale Beach; Langbein & Langbein, P.A., and Evan J. Langbein, Miami, for appellant.
R.A. Cuevas, Jr., Miami-Dade County Attorney, and Cynthia Johnson-Stacks, Assistant County Attorney, for appellees.
Before COPE, SUAREZ, and LAGOA, JJ.
PER CURIAM.
This is an appeal of a final judgment denying appellant's challenge to the ballot title and summary contained in Miami-Dade County Resolution No. R-1242-07. That Resolution placed on the ballot a proposed amendment to the Miami-Dade County Home Rule Charter which proposes changing the property appraiser from an appointed to an elected office. The appellant brought suit, contending that the ballot title and summary are materially inaccurate. The trial court issued a final order on January 14, 2008, rejecting appellant's claims and declining to grant injunctive relief against the ballot measure. This expedited appeal followed.
We conclude that no error has been shown, and affirm the order below.
Affirmed.